DETAILED ACTION
This is the second Office Action regarding application number 16/913,502, filed on 06/26/2020, which claims foreign priority to KR 10-2019-0156425, filed on 11/29/2019.
This action is in response to the Applicant’s Response received 05/04/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-4 and 6-12 are currently pending.
Claim 5 is cancelled.
Claims 1, 9, and 10 are amended.
Claims 11 and 12 are withdrawn.
Claims 1-4 and 6-10 are examined below.
The rejection of claims 1, 2, and 6-9 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 3-5 and 10 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 05/04/2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. The new limitation requiring that the 2D semiconductor material layer induces charge separation requires new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 2019/0181290 A1) in view of SINGH (“Perovskite solar cells with an MoS2 electron transport layer”), LI (“Charge Separation and Recombination in Two-Dimensional MoS2/WS2: Time-Domain ab Initio Modeling”) and YU (WO 2018/047066 A1).
Regarding claim 1, HSU teaches an optoelectronic device, comprising: a heterojunction of a halide perovskite layer (light absorbing layer 102) and a 2D semiconductor material layer (MoS2 hole transporting layer 202) (Fig. 2).

    PNG
    media_image1.png
    356
    369
    media_image1.png
    Greyscale

HSU does not disclose expressly that the halide perovskite is a single crystal, that the different in work function between the halide perovskite single crystal and the 2D semiconductor material layer is 2 eV or less, or that the 2D semiconductor material layer induces hole-electron separation of a carrier in the halide perovskite single crystal.
YU teaches that single crystals of halide perovskite reduces carrier decay (i.e. recombination) and enhances performance compared to polycrystalline thin films (para. 53).
It would have been obvious to skilled artisans to modify HSU and replace the halide perovskite material with single crystals as taught by YU to enhance device performance.
SINGH teaches that the work functions of the perovskite and 2D MoS2 materials may have a different of 2 eV or less, and that by including the MoS2 layer as an ETL this provides satisfactory performance (Fig. 4b).

    PNG
    media_image2.png
    264
    365
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HSU and provide the 2D material and perovskite material having a different of work function of 2eV or less as taught by SINGH as MoS2 (having a work function between 3.5-4.8eV compared to CH3NH3PbI3’s work function) provides favorable electrical conductivity and work function (SINGH, last para.).
LI teaches that the provision of a 2D semiconductor material such as MoS2 having a difference in work function of 2 eV or less induces charge carrier separation.
It would have been obvious to skilled artisans that the 2D semiconductor layer functions to induce hole-electron separation of a carrier in the halide perovskite single crystal as taught by LI.

Regarding claim 2, the combination of HSU, YU, SINGH, and LI teaches or would have suggested the optoelectronic device according to claim 1, wherein the 2D semiconductor material layer has a thickness of 14 nm or less (HSU teaches one embodiment where the MoS2 layer has a thickness of 0.7nm, para. 28).

Regarding claim 6, the combination of HSU, YU, SINGH, and LI teaches or would have suggested the optoelectronic, device according to claim 1, wherein the 2D semiconductor material includes MoS.sub.2, MoSe.sub.2, WSe.sub.2, ReS.sub.2, ReSe.sub.2, MoTe.sub.2, WS.sub.2, WTe.sub.2, HfS.sub.2, HfSe.sub.2, HfTe.sub.2, ZrS.sub.2, ZrSe.sub.2, ZrTe.sub.2, InSe, In.sub.2Se.sub.3 or black phosphorus (HSU teaches MoS2).

Regarding claim 7, the combination of HSU, YU, SINGH, and LI teaches or would have suggested the optoelectronic device according to claim 1, wherein the 2D semiconductor material layer is used as any one or both of an electron transport layer and a hole transport layer (HSU teaches MoS2 used as a hole transport layer, para. 28).

Regarding claim 8, the combination of HSU, YU, SINGH, and LI teaches or would have suggested the optoelectronic device according to claim 1, wherein the optoelectronic device is a perovskite solar cell (the examiner interprets HSU’s solar cell to be a perovskite-type solar cell because it includes a perovskite material).

Regarding claim 9, the combination of HSU, YU, SINGH, and LI teaches or would have suggested the optoelectronic device according to claim 8, wherein the perovskite solar cell includes: a lower electrode (106) formed on a substrate (20); an electron transport layer (108) formed on the lower electrode; the halide perovskite single crystal (102)  formed on the electron transport layer; a hole transport layer (202) formed on the halide perovskite single crystal; and an upper electrode (104) formed on the hole transport layer, and any one or both of the electron transport layer and the hole transport layer include the 2D semiconductor material layer (hole transport layer 202 includes the 2D MoS2 material, para. 27 and Fig. 2).

    PNG
    media_image1.png
    356
    369
    media_image1.png
    Greyscale


Regarding claim 10, the combination of HSU, YU, SINGH, and LI teaches or would have suggested the optoelectronic device according to claim 9, but does not disclose expressly that the electron transport layer includes the 2D semiconductor material layer, and the hole transport layer includes one or more members selected from Spiro-OMeTAD [2,2',7,7'-tetrakis-(N-di-4-methoxyphenylamino)-9,9'-spirobifluorene], PEDOT:PSS [poly(3,4-ethylenedioxythiophene):poly(4-styrene sulfonate)] G-PEDOT [poly(3,4-ethylenedioxythiophene):poly(4-styrene sulfonate):polyglycol(glycerol)], PANI:PSS [polyaniline:poly(4-styrene sulfonate)], PANI:CSA (polyaniline:camphor sulfonic acid), PDBT [poly(4,4'-dimethoxy bithophene)], poly(3-hexylthiophene) (P3HT), poly[2,1,3-benzothiadiazole-4,7-diyl[4,4-bis(2-ethylhexyl)-4H-cyclopenta[- 2,1-b:3,4-b']dithiophene-2,6-diy]] (PCPDTBT), Poly[[9-(1-octylnonyl)-9H-carbazole-2,7-diyl]-2,5-thiophenediyl-2,1,3-ben- zothiadiazole-4,7-diyl-2,5-thiophenediyl] (PCDTBT), poly(triarylamine) (PTAA), MoO.sub.3, V.sub.2O.sub.5, NiO, WO.sub.3, Cul and CuSCN.
However, HSU reports that the hole transport layer may include many of the recited materials, include PEDOT:PSS (para. 25, first embodiment of HSU).
SINGH reports that MoS2 (a 2D semiconductor material layer) may be used as an electron transport layer (ETL) in a perovskite solar cell, and that it provides high electrical conductivity and better charge transfer properties (SINGH, abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify embodiment 1 of HSU and use a MoS2 materials as the ETL as taught by SINGH to provide for high electrical conductivity and better charge transport properties.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 2019/0181290 A1) in view of SINGH (“Perovskite solar cells with an MoS2 electron transport layer”), LI (“Charge Separation and Recombination in Two-Dimensional MoS2/WS2: Time-Domain ab Initio Modeling”) and YU (WO 2018/047066 A1) in view of WAKAMIYA (US 2019/0181290 A1).
Regarding claims 3 and 4, the combination of HSU, YU, SINGH, and LI teaches or would have suggested the optoelectronic device according to claim 1, but does not disclose expressly that the halide perovskite single crystal has a thickness of from 1 nm to 5000 nm (claim 3), or that the 2D semiconductor material layer and the halide perovskite single crystal have a thickness ratio of from 1:10.sup.-1 to 1:10.sup.7 (claim 4).
WAKAMIYA teaches that perovskite layers preferably have a thickness between 50-1000 nm (para. 158), and that values within this range provide for balance between the light-absorbing efficiency and the exciton diffusion length (para. 158).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HSU and select a thickness for the perovskite layer within the claimed range as taught by WAKAMIYA to provide for balance between the light-absorbing efficiency and the exciton diffusion length. The examiner further concludes that the thicknesses of the 2D semiconductor material layer taught by HSU and the 50-1000nm perovskite layer range taught by WAKAMIYA will provide a thickness ratio that falls within the range of claim 4.



Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721